             Case 1:20-cr-10177-DJC Document 5 Filed 09/02/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.                                                      Criminal No. 20cr10177 DJC - MPK

AMIN KHOURY,

                      Defendant.



                         GOVERNMENT'S MOTION TO UNSEAL
                                 INDICTMENT

        The United States of America hereby moves this Court to direct that the indictment be
unsealed. In support of this motion, the government states that the defendant is scheduled to
self-report to the United States Marshals Office on September 2, 2020, and that there is no
further reason to keep the indictment secret.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                            By:     __________________
                                                    ERIC S. ROSEN
                                                    Assistant U.S. Attorney

                                                    Date: September 2, 2020
